Citation Nr: 1204261	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-34 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an eye disability, to include as secondary to hypertension and coronary artery disease.

2. Entitlement to service connection for an anxiety disorder, to include as secondary to hypertension and coronary artery disease.

3. Entitlement to service connection for a low back disability, to include as secondary to hypertension and coronary artery disease.

4. Entitlement to service connection for asthma, to include as secondary to hypertension and coronary artery disease.

5. Entitlement to service connection for bronchitis.

6. Entitlement to service connection for sinusitis.

7. Entitlement to service connection for rhinitis.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975.  He subsequently served in reserve status.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In April 2011, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge sitting in Waco, Texas. A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.

The issue of entitlement to service connection for a fatigue disorder was raised at the April 2011 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). As, the Board does not have jurisdiction over that issue, it is referred to the AOJ for appropriate action.  


REMAND

The record indicates that some service records, VA records, and private treatment records are outstanding and that a VA examination is warranted.

The claims file does not reflect the Veteran's entire service record. He has informed VA that his own searches revealed that a portion of his record was destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri. The record does not reflect that the RO/AMC has made appropriate inquiries, notified the Veteran of the status of his records, issued a formal finding of unavailability, or advised him pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate his claims. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992). The RO/AMC must take appropriate actions to attempt to obtain the missing records and, if necessary, document their unavailability. The Veteran will be contacted to assist in this inquiry.

The Appellant has informed VA medical providers and submitted statements to VA that he receives private medical care for his claimed disabilities. Specifically, he has stated that he sees a Dr. Thomas for an eye disability, Dr. Jenkins (with North Texas Cardiovascular Associates) for cardiovascular health issues, and a Dr. Schneider for general care. He has also reported past care from a Dr. Whiddon and from Grossmont Hospital. The claims file contains records from Dr. Schneider, but only through February 2007 and the Veteran stated in October 2008 that he had seen that physician earlier that year and discussed all of his claimed disabilities. Isolated records from some of the other providers are within the record, but are clearly incomplete. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). The RO/AMC must attempt to obtain the identified private records and gather any newly generated VA treatment records.

VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). Medical evidence reflects treatment for sinus problems and diagnoses of rhinitis, bronchitis, and asthma. Treatment notes also reveal an abnormality in the Veteran's lung base. He contends that he experienced respiratory and sinus problems during service and afterwards. As an April 1976 self report of medical history reflects complaints of hay fever symptoms and the Veteran has reported continuity of symptomatology, an allergy/repiratory disorders examination is warranted. 

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Dr. Thomas, Dr. Schneider (dated after February 2007), Dr. Jenkins (and the North Texas Cardiovascular Associates), Dr. Whiddon, and Grossmont Hospital in San Diego, California. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

2. Gather outstanding records of VA medical treatment - generated AFTER July 9, 2007 - and associate them with the claims file. 

3. Attempt to locate complete service personnel and treatment records for the Veteran's term of active duty, and any other periods of reserve service: 

In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction. 

4. Contact appropriate sources to obtain any records available from his reserve service. These sources include, but are not limited to the Naval Reserve Personnel Center (Records Department) in San Diego, California; the Naval and Marine Corps Reserve Center in Houston, Texas; and the unit identified as "FITPAC 0194," apparently in San Diego, California . Contact these sources and any other appropriate records depositories and request that a search be undertaken for all available records - particularly any periodic physical examinations and medical history questionnaires. Also attempt to locate any available naval hospital treatment records identified by the Veteran by contacting Balboa Naval Hospital in California and McGregor Clinic in Texas.

5. If no additional records (from active duty and/or reserve duty) can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records. Advise him that alternative forms of evidence can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters. Dixon, 3 Vet.App. at 263-264.

6. Review any newly acquired service records, VA treatment records, and private treatment records. If any of this evidence reflects that the Veteran experiences an eye, anxiety, or back disability that may be related to his service or a service-connected disability, take appropriate development action including the provision of VA examinations.

7. Subsequent to the above development, afford the Veteran an opportunity to attend an allergy and respiratory disorders VA examination at an appropriate location to determine whether he has rhinitis, sinusitis, bronchitis, or asthma as the likely result of (to include aggravated by) his military service. All indicated tests or studies necessary for an accurate assessment must be conducted. The claims file and a copy of this remand must be available to the examiner for review. 

a. The examination report must reflect review of pertinent material in the claims folder. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the evidence identified below:

i. Any service records located as a result of this remand and an April 1976 self report of medical history on which the Veteran indicated that he experienced hay fever;

ii. A May 1981 x-ray showing clear lungs;

iii. May 1992 and May 1994 private treatment notes reflecting diagnosis of rhinitis;

iv. A May 2001 VA treatment note showing no shortness of breath;

v. A May 2002 private note reflecting diagnosis of asthma;

vi. A May 2004 private note reflecting diagnosis of sinus and allergy issues;

vii. A May 2005 private note reflecting diagnosis of bronchitis;

viii. A January 2007 x-ray showing lung base abnormality;

ix. An August 2009 VA examination report noting occasional shortness of breath with exertion;

x. A November 2009 chest x-ray showing lung base abnormality;

xi. A February 2010 record of private x-ray for dyspnea showing normal lungs;

xii. An August 2010 VA examination report stating the Veteran's breathing was fine; and

xiii. A May 2011 letter from a private pathologist correlating asthma to coronary artery disease and hypertension.

b. The examiner must provide current diagnoses, address the Veteran's contentions that he experienced sinus/respiratory symptoms prior to service that were aggravated during service, and state whether he has experienced any of the claimed disabilities since filing his March 2007 claim. 

c. If determining that the Veteran has experienced any of the claimed disabilities since March 2007, the examiner must provide an opinion as to whether it is likely that the disabilities were aggravated or caused by his military service. The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed. If the requested medical opinion cannot be given, the examiner should state the reason why.

8. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



